Blackford, J.
— Hill filed a bill in chancery against New-house and Robinson in 1842.
The bill states, that Hill was the owner of two certificates for tracts of canal land, and of a title-bond for twenty acres of land, part of another tract of canal land; that the title-bond was executed by Robinson to Hill, and contained a condition, that if Hill should pay Robinson ninety dollars as therein mentioned, and should also, whenever Robinson should pay the state the amount due on the tract of land of which the twenty acres were a part, pay him twenty-two dollars and fifty cents with interest, Robinson would, on receiving a patent, make Hill a deed for the twenty acres of land; that Hill had paid the ninety dollars, and was ready to pay the twenty-two dollars and fifty cents with interest whenever requested; that Hill mortgaged his said two canal certificates, and the title-bond, to Newhouse to secure the payment of a certain debt, &c.; that Newhouse, afterwards, prevailed on Robinson to pay, or paid himself, the amount due the state on the tract of land of which the twenty acres were a part, and fraudulently procured from Robinson, who had notice of all the circumstances, a deed for the twenty acres of land without Hill’s knowledge; that Newhouse, on getting the legal title from Robinson as aforesaid, gave up to him the title-bond; and that Newhouse has brought an action of ejectment to put Hill out of possession. The prayer is, that the transaction mentioned in the bill between Newhouse and Robinson be set aside; that Newhouse file a bill of foreclosure against Hill; and that the action of ejectment be enjoined.
Demurrer to the bill; demurrer overruled; and a decree rendered for the complainant as prayed for by the bill. .
The Court erred in overruling the demurrer. The bill does not malte out a case to authorize the action of ejectment to be enjoined, first, because, by omitting to allege that the possession of the premises had been demanded of the complainant before the action was brought, it does not appear but that he has a defence at law to that action; and, secondly, because it omits to allege a payment or tender of the twenty-two dollars and fifty cents with interest, which were due as a part of the purchase-money for the twenty acres of land.
D. Wallace, for the plaintiffs.
R. Brackenridge, for the defendant.
Again; the statement in the hill as to the conveyance of the legal title by Robinson to Newhouse of the twenty acres of land, and the giving up, by the latter to the former, of the title-bond for the same, does not show a transaction by which Hill could be injured, or of which he ought to complain. He has the same right to file a bill against Newhouse to redeem that he had before, after having paid or tendered the mortgage-debt, &c.; and, besides, upon the payment or tender, he may now obtain from Neiohouse a legal title to the twenty acres of land.
The prayer of the bill, that Newhouse be decreed to file a bill to foreclose is mere surplusage. Newhouse must be at liberty to file such bill or not as he may think proper.

Per Curiam.

— The decree is reversed with costs. Cause remanded, &c.